                                           Case 1:20-cv-04067-RMI Document 6 Filed 12/08/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     LAZARO GUZMAN,                                      Case No. 20-cv-04067-RMI
                                   9                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                  10             v.
                                                                                             Re: Dkt. No. 1
                                  11     JASON PICKETT,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner Lazaro Guzman, a state prisoner, filed a petition for a writ of habeas corpus

                                  15   pursuant to 28 U.S.C. § 2254. For the reasons stated below, the court will require Respondent to

                                  16   show cause why the petition should not be granted and why the writ should not issue.

                                  17          This court may entertain a petition for writ of habeas corpus on “behalf of a person in

                                  18   custody pursuant to the judgment of a state court only on the ground that he is in custody in

                                  19   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Bell v.

                                  20   Cone, 535 U.S. 685, 693 (2002). A district court entertaining an application for a writ of habeas

                                  21   corpus “shall forthwith award the writ or issue an order directing the respondent to show cause

                                  22   why the writ should not be granted, unless it appears from the application that the applicant or

                                  23   person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  24          Petitioner was convicted in state court of various sex offenses involving minors. See Pet.

                                  25   (dkt. 1) at 12. By virtue of the conviction, Petitioner was sentenced to serve a number of

                                  26   consecutive terms of 15 years to life, and a number of consecutive 30-year terms. Id. In the course

                                  27   of his direct appeal, Petitioner presented claims, inter alia, alleging due process violations as a

                                  28   result of a number of the trial judge’s rulings and instructions. Id. at 14. Following his mostly
                                            Case 1:20-cv-04067-RMI Document 6 Filed 12/08/20 Page 2 of 3




                                   1   unsuccessful direct appeal, Petitioner did not engage in any state habeas corpus litigation Id. The

                                   2   instant Petition largely advances his rejected direct appeal claims, as well as a claim of cumulative

                                   3   due process error. See id. at 3-5, 14-15 Specifically, Petitioner alleges: (1) that the consolidation of

                                   4   two of his offenses operated to violate his due process rights due to prejudicial spill-over,

                                   5   confusion of the issues, propensity, and the combining of a strong case with a weak case (see id. at

                                   6   47-64); (2) that the admission of hearsay testimony about his propensity for criminal conduct

                                   7   violated his due process right to a fair trial (see id. at 64-80); (3) that permitting non-expert

                                   8   opinion on the significance of Petitioner’s demeanor during an interview likewise violated his

                                   9   right to a fair trial (see id. at 81-39); (4) that the trial court’s instructions operated to deprive him

                                  10   of his right to a fair trial (see id. at 85-97); and (5) that the cumulative effect of the above-

                                  11   described errors amounted to a due process violation (see id. at 97). Because the Petition states

                                  12   cognizable claims for relief, and, good cause appearing therefor, the court hereby ORDERS the
Northern District of California
 United States District Court




                                  13   following:

                                  14       1. The Clerk of the Court shall serve a copy of this Order and the Petition and all attachments

                                  15           thereto upon Respondent and Respondent’s counsel, the Attorney General of the State of

                                  16           California. The Clerk shall also serve a copy of this Order on Petitioner and Petitioner’s

                                  17           counsel.

                                  18       2. Respondent shall serve and file with the Court, within sixty (60) days of the issuance of

                                  19           this Order, an Answer conforming in all respects to Rule 5 of the Rules Governing Section

                                  20           2254 Cases, in which Respondent is directed to show cause why the Petition should not be

                                  21           granted and why a writ of habeas corpus should not issue. Respondent shall serve and file

                                  22           with the Answer a copy of all portions of the state record that have been transcribed

                                  23           previously and that are relevant to a determination of the issues presented by the Petition.

                                  24           If Petitioner wishes to respond to the Answer, he shall do so by filing a Traverse with the

                                  25           court and serving it on Respondent within thirty (30) days of his receipt of the Answer.

                                  26       3. Respondent may elect to serve and file a motion to dismiss on procedural grounds in lieu

                                  27           of an Answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules

                                  28           Governing Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with
                                                                                            2
                                           Case 1:20-cv-04067-RMI Document 6 Filed 12/08/20 Page 3 of 3




                                   1         the court and serve on Respondent an opposition or statement of non-opposition to the

                                   2         motion within thirty (30) days of receipt of the motion, and Respondent may file with the

                                   3         court and serve on Petitioner a reply within fifteen (15) days of receipt of any opposition.

                                   4         IT IS SO ORDERED.

                                   5   Dated: December 8, 2020

                                   6

                                   7
                                                                                                   ROBERT M. ILLMAN
                                   8                                                               United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       3
